FILED
                            NOT FOR PUBLICATION                             JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EDWARD LOPEZ DELACRUZ,                           No. 10-16989

              Plaintiff - Appellant,             D.C. No. 2:08-cv-02112-SRB

  v.
                                                 MEMORANDUM *
DORA B. SCHRIRO,

              Defendant,

  and

BENNIE ROLLINS, Arizona Department
of Corrections (ADC) Operations Director;
et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 19, 2011 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      Edward Lopez Delacruz, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations

of his Eighth and Fourteenth Amendment rights. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Weilburg v. Shapiro, 488 F.3d 1202, 1205

(9th Cir. 2007) (dismissal under 28 U.S.C. § 1915A); Toguchi v. Chung, 391 F.3d

1051, 1056 (9th Cir. 2004) (summary judgment). We may affirm on any ground

supported by the record, Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning

Agency, 322 F.3d 1064, 1076-77 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Delacruz’s deliberate indifference to

medical needs claim as to defendants Baird, Belcourt, Hegman, and Lesac for the

reasons stated in its order entered on February 10, 2009. Dismissal of this claim as

to defendants Greely and Schriro was also proper because Delacruz failed to allege

facts showing that these defendants knew of and disregarded an excessive or

substantial risk to his health. See Toguchi, 391 F.3d at 1057 (discussing the

standard for establishing deliberate indifference to an inmate’s health and safety).

      The district court properly granted summary judgment for defendants

McWilliams, Melcher, and Rollins on Delacruz’s deliberate indifference to safety

claim for the reasons stated in its order entered on August 10, 2010. The district


                                          2                                     10-16989
court also properly granted summary judgment for defendants Bartos, Grabrowski,

and Haley on this claim because Delacruz failed to raise a triable dispute as to

whether these defendants knew of and disregarded an excessive risk to his safety or

responded unreasonably to such a risk. See Farmer v. Brennan, 511 U.S. 825, 837,

844-45 (1994) (explaining the subjective prong of deliberate indifference and

noting that even if a prison official knew of a substantial risk, he is not liable if he

“responded reasonably to the risk, even if the harm ultimately was not averted”).

      The district court properly granted summary judgment on Delacruz’s

procedural due process claim because even assuming a protected liberty interest,

Delacruz failed to raise a triable dispute as to whether he was denied the due

process that was required. See Wilkinson v. Austin, 545 U.S. 209, 221-30 (2005).

      The district court did not abuse its discretion by denying Delacruz’s request

to reopen discovery because Delacruz failed to “‘show how allowing additional

discovery would have precluded summary judgment.’” Panatronic USA v. AT&T

Corp., 287 F.3d 840, 846 (9th Cir. 2002) (citation omitted).

      The district court did not abuse its discretion by denying Delacruz’s motion

to compel production of documents where defendants had offered to permit

Delacruz to view redacted copies of the documents in a secured location in light of




                                            3                                      10-16989
various security concerns. See Preminger v. Peake, 552 F.3d 757, 768 n.10 (9th

Cir. 2008) (standard of review).

      Delacruz’s remaining contentions, including those concerning appointment

of counsel, are unpersuasive.

      We do not consider Delacruz’s contentions raised for first time on appeal.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      We do not consider any documents attached to Delacruz’s briefs that are not

part of the district court record. See Barcamerica Int’l USA Trust v. Tyfield Imps.,

Inc., 289 F.3d 589, 595 (9th Cir. 2002).

      AFFIRMED.




                                           4                                  10-16989